           Case 1:18-cv-01551-ESH Document 73 Filed 02/08/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                        )
                                                        )
    LUCAS CALIXTO, et al.,                              )
                                                        )
                           PLAINTIFFS,                  )    Case No. 1:18-cv-01551-ESH
                                                        )
    v.                                                  )
                                                        )    HEARING REQUESTED
    UNITED STATES DEPARTMENT OF THE                     )
    ARMY, et al.,                                       )
                                                        )
                           DEFENDANTS.                  )

                     REPLY MEMORANDUM IN SUPPORT OF
            PLAINTIFFS’ RENEWED MOTION FOR CLASS CERTIFICATION
                     AND APPOINTMENT OF CLASS COUNSEL

         As set forth in their Memorandum of Points and Authorities in Support of their Renewed

Motion for Class Certification and Appointment of Class Counsel (the “Motion” or “Mot.”) (Dkt.

62), Plaintiffs have demonstrated that class action treatment is warranted under Rule 23 of the

Federal Rules of Civil Procedure and is the most efficient way to address this challenge to the

Army’s failure to provide mandatory process to MAVNI soldiers before instituting discharge

actions against them. Despite filing a purported “Opposition” (Dkt. 69),1 Defendants offer no

substantive response to any of the bases set forth by Plaintiffs for class certification. Instead,

Defendants claim that subject matter jurisdiction is lacking for the entire action and that Plaintiffs’


1
    The docket text for this filing by Defendants reads: “Memorandum in opposition to re [62]
MOTION to Certify Class and Appoint Class Counsel MOTION to Appoint Lead Counsel
(Duplicate Filing) filed by MARK T. ESPER, UNITED STATES DEPARTMENT OF THE
ARMY. (Martens, Roberto).” Defendants’ filing is styled: “Memorandum of Points and
Authorities in Support of Defendants’ Motion to Dismiss and in Opposition to Plaintiffs’ Motion
for Class Certification for Lack of Subject Matter Jurisdiction,” followed by a short statement:
“DUPLICATE FILING OF DEFENDANT’S OPPOSITION TO (ECF NO. 62) PLAINTIFF’S
RENEWED MOTION FOR CLASS CERTIFCATION [sic].” Dkt. 69.



                                                  1
          Case 1:18-cv-01551-ESH Document 73 Filed 02/08/19 Page 2 of 5



Motion for class certification should be denied as moot. Defendants’ jurisdictional arguments

should be rejected for the reasons set forth in Plaintiffs’ Opposition to Defendants’ Motion to

Dismiss, filed concurrently with this Reply, and the class should be certified.

                                            ARGUMENT

       Defendants do nothing to dispute or refute the Rule 23 showing by Plaintiffs in their

Motion, which is supported by specific factual assertions and legal authority. Moreover, in the

last month since the Motion was filed, the case for class certification has only grown stronger.

          A.      The Proposed Class Is So Numerous That Joinder of All Members Is
                  Impracticable

       As previously explained, the proposed class satisfies Rule 23(a)(1)’s numerosity factor.

See Mot. at 6-10. In addition to the facts laid out in the Second Amended Class Action Complaint,

see Dkt. 61 ¶¶ 175-79, recent statements by Defendants’ counsel further demonstrate numerosity.

In particular, in recent discussions, Defendants’ counsel confirmed that the Army intends to send

notice letters pursuant to the October 26 Memo to “hundreds” of MAVNI soldiers and explained

that this volume of notifications is an impediment to the Army’s ability and willingness to provide

specific information in the notices such that the soldiers can meaningfully respond. Putting aside

for now the Army’s position regarding the content of the notices, the Army’s position clearly

confirms the requisite number of similarly-situated soldiers to establish numerosity. Notably,

Plaintiffs raised this point in a recent filing, Dkt. 70 at 11 & n.5, and, while taking issue with other

aspects of that filing, Defendants did not retract their representation that hundreds of soldiers are

subject to the October 26 Memo and policy. See Dkt. 72 at 7-9.

         B.       There Are Common Questions of Both Law and Fact

       As previously explained, the proposed class also meets Rule 23(a)(2)’s commonality

requirement. See Mot. at 10-12. In their Motion to Dismiss, Defendants argue that an aggregation



                                                   2
          Case 1:18-cv-01551-ESH Document 73 Filed 02/08/19 Page 3 of 5



of similar individual discharges based on the same final agency action (the Army’s uniform policy

and practice) cannot give rise to jurisdiction under the APA,2 and that this case is made up of

“varied” and “individual” grievances that attempt to interfere with the Army’s authority to

“recruit” soldiers. See Dkt. 68-1 at 5, 13, 27. But Defendants have it wrong. The Second Amended

Class Action Complaint does not challenge Army recruiting efforts. Nor does it challenge the

reasons behind individual discharge decisions or seek judicial review of individual discharge

determinations based on individual facts and circumstances. Instead, the complaint seeks redress

for Defendants’ failure to follow mandatory regulations and abide by the Constitution in the

discharge process for these soldiers. The Army’s failure to follow these legal requirements is a

question common to the entire putative class, all of whom by definition are MAVNI soldiers who

are subject to an involuntary administrative discharge action, without a characterization and

without the mandatory procedures laid out in Army and DoD Regulations or the process due under

the Constitution.3

         C.      Plaintiffs’ Claims Are Typical of the Claims of the Class as a Whole, and
                 They Will Fairly and Adequately Represent the Interests of the Class

       The claims of the proposed class representatives also satisfy the typicality component of

Rule 23(a)(3), and the named Plaintiffs likewise satisfy the adequacy requirement of Rule 23(a)(4).

See Mot. at 13-15. In their Motion to Dismiss, Defendants insert a section labeled “THE



2
   Of course, under established precedent, this is not the case, as explained in Plaintiffs’
concurrently filed Opposition to Defendants’ Motion to Dismiss.
3
    Simply because there may be individualized (or “varied”) factual elements applicable to class
members’ situations does not mean that there are not also common legal and factual questions
sufficient to support class certification. See Encinas v. J.J. Drywall Corp., 265 F.R.D. 3, 8 (D.D.C.
2010) (“[F]actual variations among the class members will not defeat the commonality
requirement, so long as a single aspect or feature of the claim is common to all proposed class
members.”) (citation omitted).



                                                 3
          Case 1:18-cv-01551-ESH Document 73 Filed 02/08/19 Page 4 of 5



PLAINTIFFS.” Dkt. 68-1 at 6-8. Since this section of their brief has no bearing on subject matter

jurisdiction, it may reflect an attempt by Defendants to comment on the typicality or adequacy of

the named Plaintiffs. For example, Defendants state that “only Plaintiffs Zeyuan Li and Yisheng

Dai remain discharged from the Army.” Dkt. 68-1 at 8. If by making these statements Defendants

mean to suggest that the reinstatement of some Plaintiffs removes this Court’s ability to certify a

class, they are mistaken. As this Court already has observed, “All you need is one class

representative.” 11/14/18 Tr. at 34:21; see also id. at 44:9-11 (“All you’re looking for is a couple

of people … you need one or two per class.”); id. at 36:5-6; id. at 38:8-10.

       Defendants similarly offer the observation (irrelevant to their sovereign immunity motion)

that Plaintiff Xing Lu is “the only named plaintiff in the DEP” and that SPC Lu now has been

offered reinstatement. Dkt. 68-1 at 7 & n.3. Notably, Defendants omit mention of the fact that

SPC Lu’s reinstatement offer was extended only after she was added as a named Plaintiff in the

Second Amended Class Action Complaint. But here, too, if Defendants’ objective in mentioning

SPC Lu’s current status is to suggest that the complaint now lacks adequate representatives, they

are again wrong.4 Plaintiff Lu has not been dismissed from the case and remains a named Plaintiff.

And attempts to moot out a class representative prior to a ruling on certification cannot defeat class

certification. See Thorpe v. District of Columbia, 916 F. Supp. 2d 65, 66 (D.D.C. 2013) (“[F]or



4
    Moreover, the Court already has indicated that named plaintiffs who are in the DTP may serve
as adequate representatives for DEP class members. See 11/14/18 Tr. at 44:23-24 (noting in
discussion of how to identify representatives for a class including DEP soldiers, beyond contacting
the Army with the names of specific DEP soldiers to determine if they were subject to the unlawful
summary discharges at issue in this action, that “the other alternative is they’re Nio or Kirwa class
people”); see also id. at 39:23-24. Plaintiffs’ claims, whether DEP or DTP, arise from the same
conduct by Defendants that provides the basis for all putative class members’ claims, namely, the
Army’s failure to provide mandatory process for MAVNI discharge determinations. Indeed, the
Army itself does not make any relevant distinctions between DEP and DTP soldiers in the October
26 Memo.



                                                  4
         Case 1:18-cv-01551-ESH Document 73 Filed 02/08/19 Page 5 of 5



class actions prior to a ruling on class certification when the ‘claims are live when filed but moot

before the adjudication of the class certification motion,’ courts have recognized an ‘inherently

transitory’ exception to mootness where ‘the population of the claimant population is fluid, but the

population as a whole retains a continuing live claim.’” (quoting Newberg on Class Actions

§§ 2:11, 2:13)); see also Nio v. United States Dep’t of Homeland Sec., 323 F.R.D. 28, 30 n.1

(D.D.C. 2017) (“Two of the named plaintiffs have been naturalized, but that does not render the

claims of the class moot.”).5

                                         CONCLUSION

       For these reasons and those explained in Plaintiffs’ Motion, this case satisfies all of the

requirements for class certification. Plaintiffs respectfully request that the Court certify the

proposed class (and subclasses) and appoint the undersigned as class counsel.


Dated: February 8, 2019                       Respectfully submitted,
                                                      /s/ Douglas W. Baruch
                                              Douglas W. Baruch (D.C. Bar No. 414354)
                                              Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                              Kayla Stachniak Kaplan (D.C. Bar No. 996635)
                                              Neaha P. Raol (D.C. Bar No. 1005816)
                                              Katherine L. St. Romain (D.C. Bar No. 1035008)
                                              Fried, Frank, Harris, Shriver & Jacobson LLP
                                              801 17th Street, NW
                                              Washington, D.C. 20006
                                              Telephone: (202) 639-7000
                                              Facsimile: (202) 639-7003
                                              Email: douglas.baruch@friedfrank.com
                                              Email: jennifer.wollenberg@friedfrank.com

                                              Counsel for Plaintiffs



5
   Indeed, there are putative DEP class members who continue to wait for reinstatement, such as
Seongmin Kim, who suffered through the same discharge fiasco as SPC Lu. See Dkt. 70 at 9.
Such a fiasco could have been avoided through the provision of due process.



                                                 5
